Petition for Writ of Mandamus Denied and Memorandum Opinion filed December
15, 2011.




                                         In The


                      Fourteenth Court of Appeals

                                   NO. 14-11-01027-CV


                     IN RE MARIA JESUS YRIGOYEN, Relator



                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 309th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2010-64716

                        MEMORANDUM OPINION

      On December 1, 2011, relator Maria Jesus Yrigoyen filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52.
In the petition, relator asks this court to compel the Honorable Sherri Y. Dean, presiding
judge of the 309th District Court of Harris County to conduct a hearing on interim
attorney’s fees and reinstate the agreed temporary orders issued on June 30, 2011.

      This is a divorce case in which the parties entered into a mediated settlement
agreement. The trial court issued temporary orders on June 30, 2011. As part of those
orders relator was entitled to spousal support.     The mediated settlement agreement
provided for contractual spousal support to begin on September 1, 2011. The agreement
disposed of all community property, but a dispute arose over the value and disposition of
the husband’s medical practice. Therefore, the valuation and disposition of the medical
practice has been set for trial in January, 2012.

       At a status conference on November 2, 2011, the trial court determined that the
husband was no longer obligated to pay relator temporary spousal support, but was
obligated to pay support under the mediated settlement agreement. The court did not
vacate the temporary orders, but acknowledged that the husband was obligated by the
support provision in the mediated settlement agreement, not the temporary orders. At the
conclusion of the status conference, relator’s attorney requested a hearing on interim
attorney’s fees. The trial court responded, “Right now, Counsel, I’m not considering that.
Y’all are excused.”

       In her petition for writ of mandamus, relator asks this court to compel the trial
court to reinstate the temporary orders and to hold a hearing on interim attorney’s fees.
However, the record does not reflect that the court rescinded the temporary orders; it
merely ordered the husband to comply with the support provision in the mediated
settlement agreement, not the temporary support provision. Relator further asks this
court to compel the trial court to hold a hearing on interim attorney’s fees. However, the
trial court has not refused to hold such a hearing, nor is there an order in the record
denying fees. See Tex. R. App. P. 53.2.

       Relator has not established entitlement to the extraordinary relief of a writ of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus.

                                                    PER CURIAM



Panel consists of Justices Frost, Seymore, and Jamison.




                                              2